FILED
                           NOT FOR PUBLICATION                              JUL 02 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANTHONY L. ROBINSON,                             No. 10-17186

              Plaintiff - Appellant,             D.C. No. 1:02-cv-01538-NJV

  v.
                                                 MEMORANDUM*
ANTHONY A. LAMARQUE, Warden; et
al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                   Nandor J. Vadas, Magistrate Judge, Presiding

                           Submitted January 22, 2014**
                             San Francisco, California

Before: D.W. NELSON, LEAVY, and THOMAS, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c). The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Anthony L. Robinson appeals from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging excessive force and

violation of his right to freely exercise his House of Yahweh Yadhaim (“HOYY”)

faith. We review de novo, EEOC v. Go Daddy Software, Inc., 581 F.3d 951, 961

(9th Cir. 2009) (denial of a Rule 50(b) motion for judgment as a matter of law);

Bruce v. Ylst, 351 F.3d 1283, 1287 (9th Cir. 2003) (summary judgment); and for an

abuse of discretion, Owner-Operator Indep. Drivers Ass’n, Inc. v. Swift Transp.

Co., Inc., 632 F.3d 1111, 1114 (9th Cir. 2011) (review of injunctive relief order);

Molski v. M.J. Cable, Inc., 481 F.3d 724, 728 (9th Cir. 2007) (denial of a motion

for a new trial). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

                                            I

       Robinson argued to the jury that his participation in the Jewish kosher meal

program would be sufficient to satisfy his sincerely held religious beliefs, and he

prevailed on this claim. Robinson now objects to the scope and content of the

injunctive relief. The district court did not abuse its discretion in entering a

permanent injunction granting Robinson the prospective relief of participation in

the Jewish kosher meal program because the injunction was the least intrusive

means to correct the specific harm alleged. See E. & J. Gallo Winery v. Gallo

Cattle Co., 967 F.2d 1280, 1297 (9th Cir. 1992).


                                           2
                                           II

      The district court properly granted summary judgment on Robinson’s First

Amendment claims to be appointed an inmate minister for HOYY, for a name

change, for special showering and housing assignments, and for permission to wear

corn rolls, dread locks, and a full beard. Robinson failed to raise a genuine dispute

of material fact as to whether the prison’s denial of his requests was reasonably

related to legitimate penological interests in security, denied him all religious

expression, could be maintained while accommodating his request without a severe

burden on prison resources, or could be substituted with ready alternatives. See

Turner v. Safley, 482 U.S. 78, 89-91 (1987).

                                          III

      The district court properly dismissed as Heck-barred Robinson’s excessive

force claims stemming from the January 5, 2000 incident because success on

Robinson’s claims would necessarily imply the invalidity of his state conviction

for misdemeanor battery by a prisoner on a peace officer. See Heck v. Humphrey,

512 U.S. 477, 487 (1994) (section 1983 action that necessarily implies the

invalidity of plaintiff’s conviction must be dismissed unless the conviction has

been invalidated).




                                           3
                                          IV



      The district court properly granted summary judgment on Robinson’s due

process claim because Robinson failed to raise a genuine dispute of material fact as

to whether he was improperly denied procedural protections during his disciplinary

hearing. See Wolff v. McDonnell, 418 U.S. 539, 556, 564-70 (1974) (describing

minimum procedural due process protections in prison disciplinary proceedings).

                                          V

      Contrary to Robinson’s contentions, the district court properly denied his

motion for a judgment as a matter of law and his motion for a new trial because

substantial evidence supports the jury’s verdict. See Johnson v. Paradise Valley

Unified Sch. Dist., 251 F.3d 1222, 1227 (9th Cir. 2001) (“Substantial evidence is

evidence adequate to support the jury’s conclusion, even if it is also possible to

draw a contrary conclusion from the same evidence.”).

      Robinson’s remaining contentions are without merit.

      AFFIRMED.




                                           4